



EXHIBIT 10.2
DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT
This Director and Officer Indemnification Agreement, dated as of ___________
___, ____ (this “Agreement”), is made by and between Cleveland-Cliffs Inc., an
Ohio corporation (the “Company”), and _______________________ (“Indemnitee”).
RECITALS:
A.    Section 1701.59 of the ORC provides that the business and affairs of a
corporation shall be managed by or under the direction of its directors.
B.    By virtue of the managerial prerogatives vested in the directors and
officers of an Ohio corporation, directors and officers act as fiduciaries of
the corporation and its shareholders.
C.    Thus, it is critically important to the Company and its shareholders that
the Company be able to attract and retain the most capable persons reasonably
available to serve as directors and officers of the Company.
D.    In recognition of the need for corporations to be able to induce capable
and responsible persons to accept and continue in positions in corporate
management, Ohio law authorizes (and in some instances requires) corporations to
indemnify their directors and officers, and further authorizes corporations to
purchase and maintain insurance for the benefit of their directors and officers.
E.    Indemnification by a corporation serves the dual policies of (1) allowing
corporate officials to resist unjustified lawsuits, secure in the knowledge
that, if vindicated, the corporation will bear the expense of litigation and
(2) encouraging capable women and men to serve as corporate directors and
officers, secure in the knowledge that the corporation will absorb the costs of
defending their honesty and integrity.
F.     Ohio law also authorizes a corporation to pay in advance of the final
disposition of an action, suit or proceeding the expenses incurred by a director
or officer in the defense thereof, and any such right to the advancement of
expenses may be made separate and distinct from any right to indemnification and
need not be subject to the satisfaction of any standard of conduct or otherwise
affected by the merits of any claims against the director or officer.
G.    Lawsuits challenging the judgment and actions of directors and officers of
corporations are frequent, and the high costs of defending those lawsuits, and
the related threat to directors’ and officers’ personal assets made individuals
less willing to undertake the responsibilities imposed on corporate directors
and officers.
H.    Federal legislation and rules adopted by the Securities and Exchange
Commission and the national securities exchanges have imposed additional
disclosure and corporate governance obligations on directors and officers of
public companies and have exposed such directors and officers to new and
substantially broadened civil liabilities.
I.    These legislative and regulatory initiatives have also exposed directors
and officers of public companies to a significantly greater risk of criminal
proceedings, with attendant defense costs and potential criminal fines and
penalties.
J.    Under Ohio law, a director’s and officer’s right to be reimbursed for the
costs of defense of criminal actions does not depend upon the merits of the
claims asserted against the director or officer and indemnification of the
director or officer against criminal fines is permitted if the director or
officer satisfies the applicable standard of conduct.
K.    Indemnitee is a director or officer of the Company and his or her
willingness to serve in such capacity is predicated, in substantial part, upon
the Company’s willingness to indemnify him or her in accordance with the
principles reflected above, to the fullest extent permitted by the laws of the
state of Ohio, and upon the other undertakings set forth in this Agreement.
L.    Therefore, in recognition of the need to provide Indemnitee with
substantial and contractual protection against personal liability, in order to
procure Indemnitee’s continued service as a director or officer of the Company


1
2019 04 Form of D&O Indemnification Agreement



--------------------------------------------------------------------------------





and to enhance Indemnitee’s ability to serve the Company in an effective manner,
and in order to provide such protection pursuant to express contract rights
(intended to be enforceable irrespective of, among other things, any amendment
to the Company’s articles of incorporation or regulations (collectively, the
“Constituent Documents”), any change in the composition of the Company’s Board
of Directors (the “Board”) or any change-in-control or business combination
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancement of Expenses (as defined
in Section 1(e)) to Indemnitee as set forth in this Agreement and for the
continued coverage of Indemnitee under the Company’s directors’ and officers’
liability insurance policies.
M.    In light of the considerations referred to in the preceding recitals, it
is the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.
AGREEMENT:
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
1.Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
(a)“Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; and (ii) any threatened, pending or completed inquiry or
investigation, whether made, instituted or conducted by or at the behest of the
Company or any other person, including any federal, state or other court or
governmental entity or agency and any committee or other representative of any
corporate constituency, that Indemnitee determines might lead to the institution
of any such claim, demand, action, suit or proceeding.
(b)“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 20% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise shall be
deemed to constitute control for purposes of this definition.
(c)“Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
(d)“ERISA Losses” means any taxes, penalties or other liabilities under the
Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of
the Internal Revenue Code of 1986, as amended.
(e)“Expenses” means attorneys’ and experts’ fees and expenses and all other
costs and expenses paid or payable in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in (including on appeal),
any Claim, other than the fees, expenses and costs in respect of which the
Company is expressly stated in Section 15 to have no obligation.
(f)“Incumbent Directors” means the individuals who, as of the date hereof, are
members of the Board and any individual becoming a member of the Board
subsequent to the date hereof whose election, nomination for election by the
Company’s shareholders, or appointment, was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Securities Exchange Act of 1934, as amended) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.


2
2019 04 Form of D&O Indemnification Agreement



--------------------------------------------------------------------------------





(g)“Indemnifiable Claim” means any Claim based upon, arising out of or resulting
from (i) any actual, alleged or suspected act or failure to act by Indemnitee in
his or her capacity as a director, officer, employee or agent of the Company or
as a director, officer, employee, member, manager, trustee or agent of any other
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise, whether or not for profit (including any employee
benefit plan or related trust), as to which Indemnitee is or was serving at the
request of the Company as a director, officer, employee, member, manager,
trustee or agent, (ii) any actual, alleged or suspected act or failure to act by
Indemnitee in respect of any business, transaction, communication, filing,
disclosure or other activity of the Company or any other entity or enterprise
referred to in clause (i) of this sentence, or (iii) Indemnitee’s status as a
current or former director, officer, employee or agent of the Company or as a
current or former director, officer, employee, member, manager, trustee or agent
of the Company or any other entity or enterprise referred to in clause (i) of
this sentence or any actual, alleged or suspected act or failure to act by
Indemnitee in connection with any obligation or restriction imposed upon
Indemnitee by reason of such status; provided, however, that except for
compulsory counterclaims, Indemnifiable Claim shall not include any Claim
initiated by Indemnitee against the Company or any director or officer of the
Company unless (1) the Incumbent Directors consented to the initiation of such
Claim prior to its initiation, (2) the Incumbent Directors authorize the Company
to join in such Claim, or (3) such Claim is initiated solely to enforce
Indemnitee’s rights under this Agreement. In addition to any service at the
actual request of the Company, for purposes of this Agreement, Indemnitee shall
be deemed to be serving or to have served at the request of the Company as a
director, officer, employee, member, manager, trustee or agent of another entity
or enterprise if Indemnitee is or was serving as a director, officer, employee,
member, manager, trustee or agent of such entity or enterprise and (i) such
entity or enterprise is or at the time of such service was a Controlled
Affiliate, (ii) such entity or enterprise is or at the time of such service was
an employee benefit plan (or related trust) sponsored or maintained by the
Company or a Controlled Affiliate, or (iii) the Company or a Controlled
Affiliate directly or indirectly caused or authorized Indemnitee to be
nominated, elected, appointed, designated, employed, engaged or selected to
serve in such capacity.
(h)“Indemnifiable Losses” means any and all Losses relating to, arising out of
or resulting from any Indemnifiable Claim.
(i)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company (or any
Subsidiary) or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
named (or, as to a threatened matter, reasonably likely to be named) party to
the Indemnifiable Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
(j)“Losses” means any and all Expenses, damages, losses, liabilities, judgments,
fines, penalties (whether civil, criminal or other), ERISA Losses and amounts
paid in settlement, including all interest, assessments and other charges paid
or payable in connection with or in respect of any of the foregoing.
(k)“ORC” means the Ohio Revised Code.
(l)“Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns more than 50% of the outstanding Voting Stock.
(m)“Voting Stock” means securities entitled to vote generally in the election of
directors (or similar governing bodies).
2.Indemnification Obligation. Subject to Section 8, the Company shall indemnify,
defend and hold harmless Indemnitee, to the fullest extent permitted or required
by the laws of the State of Ohio in effect on the date hereof or as such laws
may from time to time hereafter be amended to increase the scope of such
permitted or required indemnification, against any and all Indemnifiable Claims
and Indemnifiable Losses; provided, however, that no repeal or amendment of any
law of the State of Ohio shall in any way diminish or adversely affect the
rights of Indemnitee pursuant to this Agreement in respect of any occurrence or
matter arising prior to any such repeal or amendment.
3.Advancement of Expenses. Indemnitee shall have the right to advancement by the
Company prior to the final disposition of any Indemnifiable Claim of any and all
reasonable Expenses relating to, arising out of or


3
2019 04 Form of D&O Indemnification Agreement



--------------------------------------------------------------------------------





resulting from any Indemnifiable Claim paid or incurred by Indemnitee or which
Indemnitee determines are reasonably likely to be paid or incurred by
Indemnitee. Indemnitee’s right to such advancement is not subject to the
satisfaction of any standard of conduct and is not conditioned upon any prior
determination that Indemnitee is entitled to indemnification under this
Agreement with respect to the Indemnifiable Claim or the absence of any prior
determination to the contrary. Without limiting the generality or effect of the
foregoing, within five business days after any request by Indemnitee, the
Company shall, in accordance with such request (but without duplication),
(a) pay such Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds
in an amount sufficient to pay such Expenses, or (c) reimburse Indemnitee for
such Expenses; provided that Indemnitee shall repay, without interest any
amounts actually advanced to Indemnitee that, at the final disposition of the
Indemnifiable Claim to which the advance related, were in excess of amounts paid
or payable by Indemnitee in respect of Expenses relating to, arising out of or
resulting from such Indemnifiable Claim. In connection with any such payment,
advancement or reimbursement, Indemnitee shall execute and deliver to the
Company an undertaking in the form attached hereto as Exhibit A (subject to
Indemnitee filling in the blanks therein and selecting from among the bracketed
alternatives therein), which need not be secured and shall be accepted by the
Company without reference to Indemnitee’s ability to repay the Expenses. For
purposes of obtaining payments of Expenses in advance of final disposition of
any Indemnifiable Claim, Indemnitee shall submit to the Company an undertaking
averring that Indemnitee has reasonably incurred or will reasonably incur actual
Expenses in defending an Indemnifiable Claim. The undertaking need not be
secured and the Company must accept the undertaking without reference to
Indemnitee’s ability to repay the Expenses. Unless at the time of Indemnitee’s
act or omission at issue, the Constituent Documents prohibit such advances by
specific reference to ORC Section l701.13(E)(5)(a) or unless the only liability
asserted against Indemnitee in the subject action, suit or proceeding is
pursuant to ORC Section 1701.95, Indemnitee shall be eligible to execute Part A
of the undertaking by which Indemnitee undertakes to: (i) repay such amount if
it is proved by clear and convincing evidence in a court of competent
jurisdiction that Indemnitee’s action or failure to act involved an act or
omission undertaken with deliberate intent to cause injury to the Company or
undertaken with reckless disregard for the best interests of the Company; and
(ii) reasonably cooperate with the Company concerning the action, suit,
proceeding or claim. In all cases, Indemnitee shall be eligible to execute Part
B of the undertaking by which Indemnitee undertakes to repay such amount if it
ultimately is determined that Indemnitee is not entitled to be indemnified by
the Company under this Agreement or otherwise. In the event that Indemnitee is
eligible to and does execute both Part A and Part B of the undertaking, the
Expenses which are paid by the Company pursuant thereto shall be required to be
repaid by Indemnitee only if Indemnitee is required to do so under the terms of
both Part A and Part B of the undertaking. In no event shall Indemnitee’s right
to the payment, advancement or reimbursement of Expenses pursuant to this
Section 3 be conditioned upon any undertaking that is less favorable to
Indemnitee than, or that is in addition to, the undertaking set forth in Exhibit
A.
4.Indemnification for Additional Expenses. Without limiting the generality or
effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request, any
and all reasonable Expenses paid or incurred by Indemnitee or which Indemnitee
determines are reasonably likely to be paid or incurred by Indemnitee in
connection with any Claim made, instituted or conducted by Indemnitee, in each
case to the fullest extent permitted or required by the laws of the State of
Ohio in effect on the date hereof or as such laws may from time to time
hereafter be amended to increase the scope of such permitted or required
indemnification, reimbursement or advancement of such Expenses, for
(a) indemnification or payment, advancement or reimbursement of Expenses by the
Company under any provision of this Agreement, or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Indemnifiable Claims, and/or (b) recovery under any directors’ and officers’
liability insurance policies maintained by the Company; provided, however, that
Indemnitee shall return, without interest, any such advance of Expenses (or
portion thereof) which remains unspent at the final disposition of the Claim to
which the advance related.
5.Contribution. To the fullest extent permissible under applicable law in effect
on the date hereof or as such law may from time to time hereafter be amended to
increase the scope of permitted or required indemnification, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the payment of any and all Indemnifiable Claims or Indemnifiable
Losses, in such proportion as is fair and reasonable in light of all of the
circumstances in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Indemnifiable Claim or Indemnifiable Loss and/or (ii) the relative
fault of the Company (and its other directors, officers, employees and agents)
and Indemnitee in connection with such event(s) and/or transaction(s); provided
that such contribution shall not be required where it is determined, pursuant to
a final disposition of such Indemnifiable Claim or Indemnifiable Loss in
accordance with Section 8 or pursuant to the last sentence of Section 9(a), that
Indemnitee is not entitled to indemnification by the Company with respect to
such Indemnifiable Claim or Indemnifiable Loss. The Company will indemnify and
hold harmless Indemnitee from any claim of contribution that


4
2019 04 Form of D&O Indemnification Agreement



--------------------------------------------------------------------------------





may be brought by directors, officers, employees or other agents or
representatives of the Company, other than Indemnitee, who may be jointly liable
with Indemnitee.
6.Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss, but not for all of the total amount thereof, the Company
shall indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
7.Procedure for Notification. To obtain indemnification under this Agreement in
respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall submit
to the Company a written request therefor, including a brief description (based
upon information then available to Indemnitee) of such Indemnifiable Claim or
Indemnifiable Loss. If, at the time of the receipt of such request, the Company
has directors’ and officers’ liability insurance in effect under which coverage
for such Indemnifiable Claim or Indemnifiable Loss is potentially available, the
Company shall give prompt written notice of such Indemnifiable Claim or
Indemnifiable Loss to the applicable insurers in accordance with the procedures
set forth in the applicable policies. The Company shall provide to Indemnitee a
copy of such notice delivered to the applicable insurers, and copies of all
subsequent correspondence between the Company and such insurers regarding the
Indemnifiable Claim or Indemnifiable Loss, in each case substantially
concurrently with the delivery or receipt thereof by the Company. If requested
by Indemnitee, the Company shall use its best efforts when reasonable, at the
Company’s expense, to enforce on behalf of and for the benefit of Indemnitee all
rights (including rights to receive payment) that may exist under the applicable
policies of insurance in relation to such Indemnifiable Claim or Indemnifiable
Loss. The failure by Indemnitee to timely notify the Company of any
Indemnifiable Claim or Indemnifiable Loss shall not relieve the Company from any
liability hereunder unless, and only to the extent that, the Company did not
otherwise learn of such Indemnifiable Claim or Indemnifiable Loss and such
failure results in forfeiture by the Company of substantial defenses, rights or
insurance coverage.
8.Determination of Right to Indemnification.
(a)To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including through a dismissal without
prejudice, Indemnitee shall be indemnified against Indemnifiable Losses relating
to, arising out of or resulting from such Indemnifiable Claim in accordance with
Section 2 and no Standard of Conduct Determination (as defined in Section 8(b))
shall be required with respect to such Indemnifiable Claim.
(b)To the extent that the provisions of Section 8(a) are inapplicable to an
Indemnifiable Claim that shall have been finally disposed of, any determination
of whether Indemnitee has satisfied any applicable standard of conduct under
Ohio law that is a legally required condition precedent to indemnification of
Indemnitee hereunder against Indemnifiable Losses relating to, arising out of or
resulting from such Indemnifiable Claim (a “Standard of Conduct Determination”)
shall be made as follows: (i) by a majority vote of the Disinterested Directors,
even if less than a quorum of the Board, (ii) if such Disinterested Directors so
direct, by a majority vote of a committee of Disinterested Directors designated
by a majority vote of all Disinterested Directors, or (iii) if there are no such
Disinterested Directors or if Indemnitee so requests, by Independent Counsel,
selected by the Indemnitee and approved by the Board (such approval not to be
unreasonably withheld, delayed or conditioned), in a written opinion addressed
to the Board, a copy of which shall be delivered to Indemnitee; provided,
however, that if at the time of any Standard of Conduct Determination Indemnitee
is neither a director nor an officer of the Company, such Standard of Conduct
Determination may be made by or in the manner specified by the Board, any duly
authorized committee of the Board or any duly authorized officer of the Company
(unless Indemnitee requests that such Standard of Conduct Determination be made
by Independent Counsel, in which case such Standard of Conduct Determination
shall be made by Independent Counsel). Indemnitee will cooperate with the person
or persons making such Standard of Conduct Determination, including providing to
such person or persons, upon reasonable advance request, any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. The Company shall indemnify and hold harmless Indemnitee against
and, if requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within five business days of such request, any and all reasonable
costs and expenses (including attorneys’ and experts’ fees and expenses)
incurred by Indemnitee in so cooperating with the person or persons making such
Standard of Conduct Determination.
(c)The Company shall use its reasonable efforts to cause any Standard of Conduct
Determination required under Section 8(b) to be made as promptly as practicable.
If (i) the person or persons empowered or selected under Section 8 to make the
Standard of Conduct Determination shall not have made a determination within
30 days after the later of (A) receipt by the Company of written notice from
Indemnitee advising the Company of the final disposition of the applicable
Indemnifiable Claim (the date of such receipt being the “Notification Date”) and
(B) the


5
2019 04 Form of D&O Indemnification Agreement



--------------------------------------------------------------------------------





selection of an Independent Counsel, if such determination is to be made by
Independent Counsel, and (ii) Indemnitee shall have fulfilled his or her
obligations set forth in the second sentence of Section 8(b), then Indemnitee
shall be deemed to have satisfied the applicable standard of conduct; provided
that such 30-day period may be extended for a reasonable time, not to exceed an
additional 30 days, if the person or persons making such determination in good
faith requires such additional time for obtaining or evaluating any
documentation or information relating thereto.
(d)If (i) Indemnitee shall be entitled to indemnification hereunder against any
Indemnifiable Losses pursuant to Section 8(a), (ii) no determination of whether
Indemnitee has satisfied any applicable standard of conduct under Ohio law is a
legally required condition precedent to indemnification of Indemnitee hereunder
against any Indemnifiable Losses, or (iii) Indemnitee has been determined or
deemed pursuant to Section 8(b) or (c) to have satisfied any applicable standard
of conduct under Ohio law which is a legally required condition precedent to
indemnification of Indemnitee hereunder against any Indemnifiable Losses, then
the Company shall pay to Indemnitee, within five business days after the later
of (x) the Notification Date in respect of the Indemnifiable Claim or portion
thereof to which such Indemnifiable Losses are related, out of which such
Indemnifiable Losses arose or from which such Indemnifiable Losses resulted and
(y) the earliest date on which the applicable criterion specified in clause (i),
(ii) or (iii) above shall have been satisfied, an amount equal to the amount of
such Indemnifiable Losses.
9.Presumption of Entitlement.
(a)In making a determination of whether Indemnitee has been successful on the
merits or otherwise in defense of any Indemnifiable Claim or any portion thereof
or in defense of any issue or matter therein, the Company acknowledges that a
resolution, disposition or outcome short of dismissal or final judgment,
including outcomes that permit Indemnitee to avoid expense, delay,
embarrassment, injury to reputation, distraction, disruption or uncertainty, may
constitute such success. In the event that any Indemnifiable Claim or any
portion thereof or issue or matter therein is resolved or disposed of in any
manner other than by adverse judgment against Indemnitee (including any
resolution or disposition thereof by means of settlement with or without payment
of money or other consideration), it shall be presumed that Indemnitee has been
successful on the merits or otherwise in defense of such Indemnifiable Claim or
portion thereof or issue or matter therein. The Company may overcome such
presumption only by its adducing clear and convincing evidence to the contrary.
(b)In making any Standard of Conduct Determination, the person or persons making
such determination shall presume that Indemnitee has satisfied the applicable
standard of conduct, and the Company may overcome such presumption only by its
adducing clear and convincing evidence to the contrary. The knowledge and/or
action, or failure to act, of any other director, officer, employee, agent or
representative of the Company will not be imputed to Indemnitee for purposes of
any Standard of Conduct Determination. Any Standard of Conduct Determination
that Indemnitee has satisfied the applicable standard of conduct shall be final
and binding in all respects, including with respect to any litigation or other
action or proceeding initiated by Indemnitee to enforce his or her rights
hereunder. Any Standard of Conduct Determination that is adverse to Indemnitee
may be challenged by Indemnitee in the state or federal courts in the State of
Ohio. No determination by the Company (including by its directors or any
Independent Counsel) that Indemnitee has not satisfied any applicable standard
of conduct shall create a presumption that Indemnitee has not met any applicable
standard of conduct.
(c)Without limiting the generality or effect of Section 9(b), (i) to the extent
that any Indemnifiable Claim relates to any entity or enterprise (other than the
Company) referred to in clause (i) of the first sentence of the definition of
“Indemnifiable Claim,” Indemnitee shall be deemed to have satisfied the
applicable standard of conduct if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the interests of such
entity or enterprise (or the owners or beneficiaries thereof, including in the
case of any employee benefit plan the participants and beneficiaries thereof)
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe that his or her conduct was unlawful, and (ii) in all cases, any
belief of Indemnitee that is based on the records or books of account of the
Company, including financial statements, or on information supplied to
Indemnitee by the directors or officers of the Company in the course of their
duties, or on the advice of legal counsel for the Company, the Board, any
committee of the Board or any director, or on information or records given or
reports made to the Company, the Board, any committee of the Board or any
director by an independent certified public accountant or by an appraiser or
other expert selected by or on behalf of the Company, the Board, any committee
of the Board or any director shall be deemed to be reasonable.
10.No Adverse Presumption. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its


6
2019 04 Form of D&O Indemnification Agreement



--------------------------------------------------------------------------------





equivalent, will not create a presumption that Indemnitee did not meet any
applicable standard of conduct or that indemnification hereunder is otherwise
not permitted.
11.Non‑Exclusivity. The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have against the Company under the Constituent
Documents, or the substantive laws of the Company’s jurisdiction of
incorporation, any other contract or otherwise (collectively, “Other Indemnity
Provisions”); provided, however, that (a) to the extent that Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder. The Company will not adopt any amendment to any of
the Constituent Documents the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision.
12.Liability Insurance and Funding. For the duration of Indemnitee’s service as
a director and/or officer of the Company, and thereafter for so long as
Indemnitee shall be subject to any pending or possible Indemnifiable Claim, the
Company shall use reasonable efforts (taking into account the scope and amount
of coverage available relative to the cost thereof and other relevant factors,
including changes in the Company’s business and/or industry) to cause to be
maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for current and former directors and/or officers of the
Company. Upon request, the Company shall provide Indemnitee with a copy of all
directors’ and officers’ liability insurance applications, binders, policies,
declarations and endorsements. The Company shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next without the prior approval thereof by a majority vote of the Incumbent
Directors, even if less than a quorum. In all policies of directors’ and
officers’ liability insurance obtained by the Company, Indemnitee shall be
included as an insured in such a manner as to provide Indemnitee the same rights
and benefits, subject to the same limitations, as are accorded to the Company’s
directors and officers most favorably insured by such policy. The Company may,
but shall not be required to, create a trust fund, grant a security interest or
use other means, including a letter of credit, to ensure the payment of such
amounts as may be necessary to satisfy its obligations to indemnify and advance
expenses pursuant to this Agreement.
13.Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors), including any entity or enterprise referred to in
clause (i) of the definition of “Indemnifiable Claim” in Section 1(g).
Indemnitee shall execute all papers reasonably required to evidence such rights
(all of Indemnitee’s reasonable Expenses, including attorneys’ fees and charges,
related thereto to be reimbursed by or, at the option of Indemnitee, advanced by
the Company).
14.No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received and is entitled
to retain payment (net of any Expenses incurred in connection therewith and any
repayment by Indemnitee made with respect thereto) under any insurance policy,
the Constituent Documents and Other Indemnity Provisions or otherwise (including
from any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(g)) in respect of such Indemnifiable Losses
otherwise indemnifiable hereunder.
15.Defense of Claims. Except for any Indemnifiable Claim asserted by or in the
right of the Company (as to which Indemnitee shall be entitled to exclusively
control the defense), the Company shall be entitled to participate in the
defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee. The Company’s participation in
the defense of any Indemnifiable Claim of which the Company has not assumed the
defense will not in any manner affect the rights of Indemnitee under this
Agreement, including Indemnitee’s right to control the defense of such
Indemnifiable Claims. With respect to the period (if any) commencing at the time
at which the Company notifies Indemnitee that the Company has assumed the
defense of any Indemnifiable Claim and continuing for so long as the Company
shall be using its reasonable best efforts to provide an effective defense of
such Indemnifiable Claim, the Company shall have the right to control the
defense of such Indemnifiable Claim and shall have no obligation under this
Agreement in respect of any attorneys’ or experts’ fees or expenses or any other
costs or expenses paid or incurred by Indemnitee in connection with defending
such Indemnifiable Claim (other than such costs and expenses paid or incurred by
Indemnitee in connection with any cooperation in the Company’s defense of such
Indemnifiable Claim or other action undertaken by Indemnitee at the request of
the Company or with the consent of the Company (which consent shall not be
unreasonably withheld, conditioned or delayed)); provided that if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Company to represent Indemnitee would present such
counsel with an actual or potential conflict, (b) the named


7
2019 04 Form of D&O Indemnification Agreement



--------------------------------------------------------------------------------





parties in any such Indemnifiable Claim (including any impleaded parties)
include both the Company and Indemnitee and Indemnitee shall conclude that there
may be one or more legal defenses available to him or her that are different
from or in addition to those available to the Company, or (c) any such
representation by such counsel chosen by the Company would be precluded under
the applicable standards of professional conduct then prevailing, then
Indemnitee shall be entitled to retain and use the services of separate counsel
(but not more than one law firm plus, if applicable, local counsel in respect of
any particular Indemnifiable Claim) at the Company’s expense. Nothing in this
Agreement shall limit Indemnitee’s right to retain or use his or her own counsel
at his or her own expense in connection with any Indemnifiable Claim; provided
that in all events Indemnitee shall not unreasonably interfere with the conduct
of the defense by the Company of any Indemnifiable Claim that the Company shall
have assumed and of which the Company shall be using its reasonable best efforts
to provide an effective defense. The Company shall not be liable to Indemnitee
under this Agreement for any amounts paid in settlement of any threatened or
pending Indemnifiable Claim effected without the Company’s prior written
consent. The Company shall not, without the prior written consent of Indemnitee,
effect any settlement of any threatened or pending Indemnifiable Claim to which
Indemnitee is, or could have been, a party unless such settlement solely
involves the payment of money and includes a complete and unconditional release
of Indemnitee from all liability on any claims that are the subject matter of
such Indemnifiable Claim. Neither the Company nor Indemnitee shall unreasonably
withhold, condition or delay its consent to any proposed settlement; provided
that Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee.
16.Successors and Binding Agreement.
(a)The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including any person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegatable by the Company.
(b)This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, trustees, legatees and other successors.
(c)This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Sections 16(a)
and 16(b). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by Indemnitee’s will or by the laws of descent and distribution, and,
in the event of any attempted assignment or transfer contrary to this
Section 16(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.
17.Notices. For all purposes of this Agreement, all communications, including
notices, consents, requests or approvals, required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given when
hand delivered or dispatched by electronic facsimile or email transmission (with
receipt thereof orally confirmed), or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid or one business day after having been sent for next‑day delivery
by a nationally recognized overnight courier service, addressed to the Company
(to the attention of the Secretary of the Company) and to Indemnitee at the
applicable address shown on the signature page hereto, or to such other address
as any party hereto may have furnished to the other in writing and in accordance
herewith, except that notices of changes of address will be effective only upon
receipt.
18.Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of such State. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the state and federal courts located
in State of Ohio for all purposes in connection with any action or proceeding
which arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in the state and federal
courts located in State of Ohio.


8
2019 04 Form of D&O Indemnification Agreement



--------------------------------------------------------------------------------





19.Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal. This
Agreement shall replace and supersede the indemnification agreement in effect
between Indemnitee and the Company immediately prior to the execution and
delivery of this Agreement by Indemnitee and the Company.
20.Miscellaneous. No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party hereto that are not set forth expressly in this Agreement.
21.Legal Fees and Expenses; Interest.
(a)It is the intent of the Company that Indemnitee not be required to incur
legal fees and or other Expenses associated with the interpretation, enforcement
or defense of Indemnitee’s rights under this Agreement by litigation or
otherwise because the cost and expense thereof would substantially detract from
the benefits intended to be extended to Indemnitee hereunder. Accordingly,
without limiting the generality or effect of any other provision hereof, if it
should appear to Indemnitee that the Company has failed to comply with any of
its obligations under this Agreement (including its obligations under Section 3)
or in the event that the Company or any other person takes or threatens to take
any action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, the Company irrevocably authorizes Indemnitee from time to time to
retain counsel of Indemnitee’s choice, at the expense of the Company as
hereafter provided, to advise and represent Indemnitee in connection with any
such interpretation, enforcement or defense, including the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any director, officer, shareholder or other person affiliated with the Company,
in any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Indemnitee’s entering into an attorney-client relationship with such
counsel, and in that connection the Company and Indemnitee agree that a
confidential relationship shall exist between Indemnitee and such counsel. The
Company will pay and be solely financially responsible for any and all
reasonable attorneys’ and related fees and expenses incurred by Indemnitee in
connection with any of the foregoing to the fullest extent permitted or required
by the laws of the State of Ohio in effect on the date hereof or as such laws
may from time to time hereafter be amended to increase the scope of such
permitted or required payment of such fees and expenses.
(b)Any amount due to Indemnitee under this Agreement that is not paid by the
Company by the date on which it is due will accrue interest at the maximum legal
rate under Ohio law from the date on which such amount is due to the date on
which such amount is paid to Indemnitee.
22.Certain Interpretive Matters. Unless the context of this Agreement otherwise
requires, (a) “it” or “its” or words of any gender include each other gender,
(b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the terms
“Article”, “Section” or “Exhibit” refer to the specified Section or Exhibit of
or to this Agreement, (e) the terms “include,” “includes” and “including” will
be deemed to be followed by the words “without limitation” (whether or not so
expressed), and (f) the word “or” is disjunctive but not exclusive. Whenever
this Agreement refers to a number of days, such number will refer to calendar
days unless business days are specified and whenever action must be taken
(including the giving of notice or the delivery of documents) under this
Agreement during a certain period of time or by a particular date that ends or
occurs on a non-business day, then such period or date will be extended until
the immediately following business day. As used herein, “business day” means any
day other than Saturday, Sunday or a United States federal holiday.


9
2019 04 Form of D&O Indemnification Agreement



--------------------------------------------------------------------------------





23.Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed to be an original but all of which together shall constitute one
and the same agreement.
[Signatures Appear on Following Page]


10
2019 04 Form of D&O Indemnification Agreement



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.


CLEVELAND-CLIFFS INC.
200 Public Square, Suite 3300
Cleveland, Ohio 44114
 
 
By:
 
 
Name:
 
Title
 
 
[INDEMNITEE]
[Address]
 
[Indemnitee]





11
2019 04 Form of D&O Indemnification Agreement



--------------------------------------------------------------------------------





EXHIBIT A
UNDERTAKING
 
STATE OF OHIO
)
 
 
 
 
)
SS
 
 
COUNTY OF
)
 
 

I, ___________________________ , being first duly sworn, do depose and say as
follows:
1. This Undertaking is submitted pursuant to the Director and Officer
Indemnification Agreement, dated ___________, ____, between Cleveland-Cliffs
Inc., an Ohio corporation (the “Company”) and the undersigned.
2. I am requesting payment of Expenses that I have reasonably incurred or will
reasonably incur in defending an Indemnifiable Claim referred to in the
aforesaid Director and Officer Indemnification Agreement.
3. The Expenses for which payment is requested are, in general, all expenses
related to _____________.
4. Part A
I hereby undertake to (a) repay the amounts paid pursuant hereto if and to the
extent it is proved by clear and convincing evidence in a court of competent
jurisdiction that my action or failure to act which is the subject of the matter
described herein involved an act or omission undertaken with deliberate intent
to cause injury to the Company or undertaken with reckless disregard for the
best interests of the Company and (b) reasonably cooperate with the Company
concerning the action, suit, proceeding or claim.
 
 
 
 
 
 
 
[Indemnitee Name]

5. Part B
I hereby undertake to repay the amounts paid pursuant hereto if and to the
extent it ultimately is determined that I am not entitled to be indemnified by
the Company for all or part of such amounts under the aforesaid Director and
Officer Indemnification Agreement or otherwise.
 
 
 

Indemnitee shall not be eligible to execute Part A of this Undertaking if, at
the time of Indemnitee’s act or omission at issue, the Articles or the
Regulations of the Company prohibit such advances by specific reference to the
ORC Section 1701.13(E)(5)(a), or if the only liability asserted against
Indemnitee is in an action, suit, or proceeding on the Company’s behalf pursuant
to ORC Section 1701.95. In the event that Indemnitee is eligible to and does
execute both Part A and Part B hereof, the costs, charges, and expenses which
are paid by the Company pursuant hereto shall be required to be repaid by
Indemnitee only if Indemnitee is required to do so under the terms of both Part
A and Part B.
 
 
 
 
 
 
 
[Indemnitee Name]

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this _____ day of ________, ____.
[Seal]
My commission expires the __________ day of ____________, _________.


12
2019 04 Form of D&O Indemnification Agreement

